          Case 1:20-cr-00188-JSR Document 94-1 Filed 09/02/20 Page 1 of 1



      quinn emanuel trial lawyers | los angeles
      865 South Figueroa Street, 10th Floor, Los Angeles, California 90017-2543 | TEL (213) 443-3000 | FAX (213) 443-3100




                                                                                                     WRITER'S DIRECT DIAL NO.
                                                                                                               (213) 443-3170

                                                                                                  WRITER'S INTERNET ADDRESS
                                                                                            christayback@quinnemanuel.com



September 2, 2020



The Honorable Jed R. Rakoff
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007



Re:     United States v. Weigand, et al., 20 cr. 188 (Supplemental Letter Re: Bond Revocation
        Hearing)

Dear Judge Rakoff:

       Subsequent to submission of our letter, we received additional current drug tests and
information related to Mr. Akhavan’s treatment, which is submitted for the Court’s consideration.
See Exhibit A (Supplemental Declaration of Okorie Okorocha, M.S.); Exhibit B (Letter from
Bernadine Fried, LMFT.).



Respectfully Submitted,




Christopher Tayback

CC:
John Moscato, Intensive Supervision Specialist U.S. Pretrial Services Officer
Gianfranco Furelli, U.S. Pretrial Services Officer
AUSA Christopher J. DiMase
AUSA Nicholas S. Folly
AUSA Tara LaMorte

      quinn emanuel urquhart & sullivan, llp
      NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | LONDON | TOKYO | MANNHEIM | MOSCOW | HAMBURG |
      PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS
